19-3656
     Carrasco-Canales v. Garland
                                                                              BIA
                                                                        Loprest, IJ
                                                                      A077 406 820
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   ORLIN ANTONIO CARRASCO-CANALES,
14            Petitioner,
15
16                     v.                                   19-3656
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Craig Relles, Esq., White Plains,
24                                      NY.
25
26   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
27                                      Attorney General; Mary Jane
28                                      Candaux, Assistant Director;
 1                                   Stephen Finn, Trial Attorney,
 2                                   Office of Immigration Litigation,
 3                                   United States Department of
 4                                   Justice, Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Orlin Antonio Carrasco-Canales, a native and

10   citizen of Honduras, seeks review of an October 16, 2019,

11   decision of the BIA affirming an April 17, 2019, decision of

12   an    Immigration    Judge   (“IJ”)       denying    his    application    for

13   withholding     of   removal    and   relief        under   the    Convention

14   Against Torture (“CAT”).          In re Orlin Antonio Carrasco-

15   Canales, No. A077 406 820 (B.I.A. Oct. 16, 2019), aff’g No.

16   A077 406 820 (Immig. Ct. N.Y. City Apr. 17, 2019).                  We assume

17   the    parties’   familiarity     with      the     underlying     facts   and

18   procedural history.

19         Under the circumstances, we have reviewed the decisions

20   of both the IJ and the BIA.           See Xiao Xing Ni v. Gonzales,

21   494 F.3d 260, 262 (2d Cir. 2007).             The applicable standards

22   of     review     are    well     established.               See     8 U.S.C.

23   § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195 (2d Cir.

                                           2
1    2014) (reviewing factual findings for substantial evidence

2    and questions of law de novo).          Carrasco-Canales applied for

3    withholding   of   removal   based       on   political   opinion    and

4    membership in a particular social group, and for CAT relief,

5    asserting that a Honduran crime family—the Acostas—threatened

6    him because he refused to sell them his livestock and because

7    they suspected him of having an affair with the wife of an

8    Acosta family member.

9    I.   Withholding of Removal

10        An applicant for withholding of removal must establish

11   that his “life or freedom would be threatened in [the] country

12   [of removal]” on the basis of “race, religion, nationality,

13   membership    in   a   particular       social   group,   or   political

14   opinion.”     8 U.S.C. § 1231(b)(3)(A).            An applicant must

15   “demonstrate a clear probability of future persecution on

16   account of a protected characteristic,” Hong Fei Gao v.

17   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (quotation marks

18   omitted).

19        Even assuming Carrasco-Canales’s past harm rose to the

20   level of persecution, the agency did not err in denying

21   withholding   of   removal   because       the   record   supports   the


                                         3
 1   agency’s conclusion that Carrasco-Canales failed to show a

2    nexus to a protected ground.            An applicant must establish

3    both that there is an applicable protected ground and that

4    his alleged persecutors were motivated to harm him on that

5    basis.   See Castro v. Holder, 597 F.3d 93, 100 (2d Cir. 2010).

6        Here, Carrasco-Canales’s claimed memberships in several

7    social groups based on his status as a businessowner and

 8   landowner    facing     extortion     were    not       cognizable.    1     “To

 9   constitute   a   particular      social   group,        a    group    must   be:

10   “(1) composed    of    members    who     share     a       common    immutable

11   characteristic,       (2)   defined       with      particularity,           and

12   (3) socially     distinct   within      the   society         in     question.”

13   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014);

14   see also Paloka, 762 F.3d at 195–97.              The agency did not err

15   in concluding that the proposed groups were not cognizable

16   because the record reflected that broad swaths of the Honduran

17   population   are      victims    of   crime   and       Carrasco-Canales’s



     1Insofar as Carrasco-Canales challenges the IJ’s failure to
     address whether he expressed a political opinion when he
     refused to pay a bribe to a traffic officer, he did not raise
     this claim before the BIA and it is therefore unexhausted.
     See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 107
     n.1, 118-22 (2d Cir. 2007) (holding that our review is
     generally limited to issues raised before the agency).
                                   4
 1   proposed groups were based on access to money or property or

 2   defined by the harm suffered.          See Ucelo-Gomez v. Mukasey,

 3   509 F.3d 70, 73 (2d Cir. 2007) (holding that “a social group

 4   cannot be defined exclusively by the fact that its members

 5   have been subjected to harm”).         “When the harm visited upon

 6   members of a group is attributable to the incentives presented

 7   to ordinary criminals rather than to persecution, the scales

 8   are tipped away from considering those people a ‘particular

 9   social group’ within the meaning of the INA.”          Id.

10         Moreover, the record supports the agency’s conclusion

11   that Carrasco-Canales also failed to show that his membership

12   in any group was a reason for the harm he suffered.                 See

13   Paloka, 762 F.3d at 195 (“the applicant must establish both

14   that the group itself was cognizable and that the alleged

15   persecutors    targeted    the   applicant   on   account    of   h[is]

16   membership in that group” (citations and quotation marks

17   omitted)).    Carrasco-Canales concurs with the agency findings

18   that personal avarice played a role in the Acosta family’s

19   actions, and his own testimony reflects that he was targeted

20   for   his   assets   and   his   suspected   affair.    Although     he

21   maintains that his status as a landowner facing extortion


                                        5
 1   constitutes a distinct and particular social group, he does

 2   not show that the Acostas targeted him for that reason.

 3   II. CAT Claim

 4       The agency did not err in finding that Carrasco-Canales

 5   failed to meet his burden of proof for CAT relief.                         See

 6   8 C.F.R. § 1208.16(c)(2).             A CAT applicant must prove that

 7   “it is more likely than not that he . . . would be tortured,”

 8   id., “by or at the instigation of or with the consent or

 9   acquiescence     of   a   public      official,”   id. § 1208.18(a)(1).

10   “Torture is an extreme form of cruel and inhuman treatment

11   and does not include lesser forms of cruel, inhuman or

12   degrading   treatment      or    punishment that     do    not    amount    to

13   torture.”      8 C.F.R. § 1208.18(a)(2); see also Kyaw Zwar Tun

14   v. INS, 445 F.3d 554, 567 (2d Cir. 2006) (“[T]orture requires

15   proof of something more severe than the kind of treatment

16   that would suffice to prove persecution.”).               In assessing the

17   likelihood of torture, the agency considers, among other

18   factors, past torture, the possibility of relocation, “gross,

19   flagrant, or mass violations of human rights within the

20   country   of    removal,”       and    “[o]ther    relevant      information

21   regarding      conditions       in      the   country      of     removal.”


                                            6
 1   8 C.F.R. § 1208.16(c)(3)(i)–(v).           “An alien will never be

 2   able to show that he faces a more likely than not chance of

 3   torture if one link in the chain cannot be shown to be more

 4   likely than not to occur.              It is the likelihood of all

 5   necessary events coming together that must more likely than

 6   not lead to torture, and a chain of events cannot be more

 7   likely than its least likely link.”         Savchuck v. Mukasey, 518

 8   F.3d 119, 123 (2d Cir. 2008) (quoting Matter of J–F–F–, 23 I.

 9   & N. Dec. 912, 918 n. 4 (A.G. 2006)).

10        Here, substantial evidence supports the agency’s denial

11   of   CAT   relief.    In     arguing    otherwise,   Carrasco-Canales

12   references evidence “that the Acosta family seized [his]

13   land, slaughtered and poisoned his father-in-law’s cattle,

14   looted his home, and attempted to covertly locate him through

15   Facebook,”    along   with    another     gang’s   extortion   of   his

16   brother, as showing that he likely will face torture if

17   returned to Honduras.      While terribly unfortunate, these acts

18   do not amount to torture.          See 8 C.F.R. § 1208.18(a)(2).

19   Moreover, Carrasco-Canales did not present evidence that he

20   was forced to pay the Acostas or anybody else while he lived

21   in Honduras, and he did not allege that his brother who was


                                        7
 1   extorted was tortured.      Carrasco-Canales also testified that

 2   the Honduran police were untrustworthy and did not act when

 3   he reported that a possible Acosta associate pointed a gun at

 4   him.    However, his country conditions evidence reflects both

 5   severe    crime   and   corruption   and   government   efforts   to

 6   ameliorate those problems.     Given the absence of past torture

 7   (of him or his family members) and absence of clear evidence

 8   that the authorities would acquiesce to his torture, the

 9   agency did not err in concluding that he had not shown he

10   would more likely than not be tortured with the acquiescence

11   of Honduran authorities.     See Savchuck, 518 F.3d at 123.

12          For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                  FOR THE COURT:
16                                  Catherine O’Hagan Wolfe,
17                                  Clerk of Court




                                      8